EXHIBIT 10.1

TRANS WORLD ENTERTAINMENT CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE 1

PURPOSE

          Trans World Entertainment Corporation has established the Trans World
Entertainment Corporation Supplemental Executive Retirement Plan (the "Plan")
with the intention of retaining executives whose skills and talents are
important to the Company's operations by providing a monthly retirement income
that supplements benefits under other retirement arrangements.

ARTICLE 2

DEFINITIONS

          A. "Company" means Trans World Entertainment Corporation, a New York
corporation, and its Subsidiaries.

          B. "Subsidiary" means a corporation, or other form of business
organization, the majority interest of which is owned, directly or indirectly,
by the Company.

          C. "Board of Directors" means the Board of Directors of the Company.

          D. "Change in Control" means the occurrence of any one of the
following events that occur after the date, if ever, that fewer than twenty
percent of the outstanding shares of common stock of the Company in the
aggregate are beneficially owned (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934 (the "Exchange Act")) by Robert J. Higgins, members of his
immediate family and one or more trusts established for the benefit of such
individual or family members for a period of 60 consecutive calendar days: (i)
the sale of the Company substantially as an entirety (whether sale by stock,
sale of assets, merger, consolidation, liquidation, dissolution or similar
occurrence) occurs, where the shareholders of the Company, immediately prior to
a consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate at
least one-half of the voting stock of the corporation issuing cash or securities
in a consolidation or merger (or its ultimate parent corporation, if any); (ii)
any tender offer or exchange offer subject to the regulations of the Securities
and Exchange Commission is made by which any person or group, other than Robert
J. Higgins, members of his immediate family and one or more trusts established
for the benefit of such individual or family members, as "person" or "group" is
defined within the meaning of Section 13(d) of the Exchange Act, becomes the
beneficial owner, directly or indirectly, of more than one-half of the
outstanding shares of common stock of the Company; or (iii) fifty percent or
more of the directors elected to the Board of Directors of the Company are
persons who were not nominated by management or the Board of Directors of the
Company in the most recent proxy statement of the Company, excluding from such
computation the replacement of any director or directors who resign voluntarily
and not as a result of any disagreement expressed in writing with the Company's
operations, policies or practices. Notwithstanding the

--------------------------------------------------------------------------------



foregoing, a "Change in Control" shall not be deemed to have occurred for
purposes of clause (i) above solely as the result of an acquisition of
securities by the Company which, by reducing the number of shares of common
stock outstanding, increases the proportionate number of shares of common stock
beneficially owned by any person to 40% or more of the shares of common stock of
the Company then outstanding; provided, however, that if any person referred to
in this sentence shall thereafter become the beneficial owner of any additional
shares of common stock of the Company (other than pursuant to a stock split,
stock dividend or similar transaction), then a "Change in Control" shall be
deemed to have occurred for purposes hereof.

          E. "Committee" means the Compensation Committee of the Board of
Directors or such other persons or group as the Board of Directors may appoint
to serve as the Committee.

          F. "Participant" means an executive listed on Exhibit A hereto.

          G. "Beneficiary" means a person who is designated by a Participant to
receive a Benefit under the Plan in respect of the Participant following his or
her death. A Beneficiary shall not be considered a Participant by virtue of this
definition.

          H. "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

          I. "Plan Year" means the calendar year.

          J. "Normal Retirement Age" means age 65.

          K. "Early Retirement Age" means age 60.

          L. "Benefit" means a series of payments made or due under the Plan.

ARTICLE 3

COVERAGE AND EFFECT

          This document states the terms of the Plan as established by
Resolution of the Board of Directors and first effective on March 1, 1997.
Participation is limited to the executives listed on Exhibit A hereto.

ARTICLE 4

MANAGEMENT AND ADMINISTRATION; AMENDMENT

          The Plan may be amended from time to time or terminated at any time by
written resolution of the Board of Directors; provided, however, that no such
amendment or termination shall retroactively impair or otherwise adversely
affect the rights of any person to Benefits under the Plan which have accrued
and are vested prior to the date of the amendment or termination.

          The Committee shall have the authority to control and manage the
operation and administration of the Plan. The Committee shall have the full
power and authority, in its sole discretion: (a) to promulgate and enforce such
rules and regulations as it shall deem necessary or appropriate for the
administration of the Plan;

-2-

--------------------------------------------------------------------------------



(b) to interpret the Plan consistent with the terms and intent thereof; and (d)
to resolve any possible ambiguities, inconsistencies and omissions in the Plan.

         The Committee may engage the services of accountants, attorneys,
actuaries, consultants and such other professional personnel as they deem
necessary or advisable to assist them in fulfilling their responsibilities under
the Plan. The Committee and their delegates and assistants shall be entitled to
act on the basis of all tables, valuations, certificates, opinions and reports
furnished by such professional personnel.

ARTICLE 5

CLAIMS PROCEDURE

          If a Participant or Beneficiary believes he or she is entitled to
Benefits and has not received them, the Participant or Beneficiary must submit a
written claim to the Committee. If the Committee denies a claim for Benefits in
whole or in part, the claimant may appeal the denial of the claim in writing
within 60 days of receiving the Committee's decision.

ARTICLE 6

VESTING

          A Participant's Benefits hereunder shall vest as follows, based on the
Participant's full years of continuous service with the Company or age attained
prior to termination of employment with the Company, whichever results in the
highest percentage of vested Benefit:

Age   Years of Service   Vested Percentage      5   25% 50   10   50% 55   15  
67.5% 60   20   82.5% 65   25   100% 


          In addition, a Participant's Benefits shall become vested in full upon
the death of the Participant prior to his or her termination of employment with
the Company or upon a Change in Control of the Company prior to his or her
termination of employment with the Company. Any unvested portion of a
Participant's Benefit shall be forfeited upon termination (other than by reason
of his or her death) of the Participant's employment with the Company.

-3-

--------------------------------------------------------------------------------



ARTICLE 7

BENEFITS

     A. Normal Retirement Benefit

          The Normal Retirement Benefit for each Participant shall be the annual
benefit set forth on Exhibit A hereto for the Participant, to the extent vested
in accordance with Article 6 above. Such annual Normal Retirement Benefit shall
be payable in equal monthly installments for a period of 20 years, beginning on
the later of (i) the first business day of the month following the Participant's
attainment of Normal Retirement Age, or (ii) the first business day of the month
following the Participant's termination of employment with the Comapny.

     B. Early Retirement Benefit

          (a) A Participant whose employment with the Company terminates before
attainment of Normal Retirement Age shall be eligible to receive an Early
Retirement Benefit under the Plan, but only if the Committee, in its sole
discretion, consents in writing to such Early Retirement Benefit. A
Participant's Early Retirement Benefit shall be an amount payable in equal
monthly installments for a period of 20 years beginning on the date set forth
below, the present value of which (using a discount rate of 5%, compounded
annually) is equal to the present value (using a discount rate of 5%, compounded
annually) of the Participant's vested Normal Retirement Benefit, as set forth in
paragraph A of this Article 7. Such Early Retirement Benefit shall be payable in
equal monthly installments for a period of 20 years, beginning on the latest of
(i) the first business day of the month following the Participant's attainment
of Early Retirement Age, (ii) the first business day of the month following the
Participant's termination of employment with the Company, or (iii) the date
agreed in writing by the Participant and the Company.

     C. Benefits for Disabled Participants

          A Participant who (i) becomes totally and permanently disabled (as
determined in accordance with the terms of the Company's Long Term Disability
Plan), (ii) remains so disabled until Normal Retirement Age, and (iii) receives
benefits under the Company's Long Term Disability Plan, shall be eligible to
receive his or her Normal Retirement Benefit upon reaching Normal Retirement Age
computed as though the Participant retired at Normal Retirement Age. Such
Benefits shall commence on the later of (i) the first business day of the month
following the Participant's attainment of Normal Retirement Age or (ii) the
first business day of the month following discontinuance of payments to the
Participant under the Company's Long Term Disability Plan.

ARTICLE 8

DEATH BENEFITS

 A. Pre-Retirement Death Benefits

          In the event a Participant dies prior to termination of his or her
employment with the Company, the Participant's Beneficiary shall be entitled to
a Pre-Retirement Survivor Benefit payable in equal monthly

-4-

--------------------------------------------------------------------------------



installments for a period of 20 years beginning on the first business day of the
month following the Participant's death, the present value of which (using a
discount rate of 5%, compounded annually) is equal to the present value (using a
discount rate of 5%, compounded annually) of the Participant's Normal Retirement
Benefit, as set forth in paragraph A of Article 7 taking into account full
vesting due to the death of the Participant prior to termination of employment.

     B. Post-Termination Death Benefits

          (a) In the event a Participant dies after termination of his or her
employment with the Company but prior to the commencement of Benefit payments
hereunder, the Participant's Beneficiary shall be entitled to a Post-Termination
Survivor Benefit payable in equal monthly installments for a period of 20 years
beginning on the first business day of the month following the Participant's
death, the present value of which (using a discount rate of 5%, compounded
annually) is equal to the present value (using a discount rate of 5%, compounded
annually) of the Participant's vested Normal Retirement Benefit, as set forth in
paragraph A of Article 7.

          (b) In the event a Participant dies after termination of his or her
employment with the Company and after commencement of Benefit payments
hereunder, the Participant's Beneficiary shall be entitled to receive any
remaining Benefits of the Participant in the same amounts and at the same times
as would have been paid to the Participant if he or she had survived.

          (c) In the event a Participant's Beneficiary dies after commencement
of Benefit payments to such Beneficiary hereunder, the Beneficiary's estate
shall be entitled to receive any remaining Benefits of the Participant in the
same amounts and at the same times as would have been paid to the Participant if
he or she had survived.

ARTICLE 9

FORFEITURE

     A. Competitive Conduct

          In consideration for the supplemental retirement benefits provided for
herein, for a period of five years following a Participant's termination of
employment with the Company and at all times when Benefits are being paid to the
Participant hereunder, a Participant shall not render services for any
organization, or engage directly or indirectly in any business, which
organization or business is engaged in the sale or distribution of music, movies
or related accessories in the continental United States. A Participant who has
terminated employment shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded over the
counter, and such investment does not represent a greater than 10 percent equity
interest in the organization or business. The restrictions set forth in this
paragraph A shall not apply to a Participant whose employment with the Company
terminates after a Change in Control.

     B. Nonsolicitation

          In further consideration for the supplemental retirement benefits
provided for herein, for a period of five years following a Participant's
termination of employment with the Company and at all times when

-5-

--------------------------------------------------------------------------------



Benefits are being paid to the Participant hereunder, a Participant shall not,
on behalf of himself or any other person or entity, employ or seek to employ any
person who is then employed by the Company, and he will not induce or attempt to
influence any employee of the Company to terminate his or her employment or
association with the Company for the purposes of obtaining employment with
another person or entity. The restrictions set forth in this paragraph B shall
not apply to a Participant whose employment with the Company terminates after a
Change in Control.

     C. Disclosure of Confidential Information

          A Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company, or use in other than the
Company's business, any Confidential Information, either during or after
employment with the Company. As used herein "Confidential Information" shall
mean information relating to the business and operations of the Company that has
not previously been publicly released by duly authorized representatives of the
Company and shall include Company information encompassed in all research,
plans, proposals, marketing and sales plans, financial information, costs,
pricing information, customer and supplier information, trade secrets,
proprietary processes, specifications, expertise, techniques, inventions and all
proprietary methods, concepts, or ideas in or reasonably related to the business
of the Company. Notwithstanding the foregoing, Confidential Information does not
include information which is or becomes publicly released by duly authorized
representatives of the Company (except as may be disclosed by the Participant in
violation of this provision).

     D. Forfeiture and Rescission

          Upon retirement, and from time to time thereafter upon request by the
Committee, the Participant shall certify on a form acceptable to the Committee
that he or she is in compliance with the terms and conditions of the Plan.
Failure to comply with the provisions of Section A, B, C or D of this ARTICLE 9
prior to retirement or receipt of any Benefit payment hereunder shall cause the
forfeiture of all Benefits even if the failure to comply is not discovered until
Benefits have commenced. Failure to comply with the provisions of Section A, B,
C and D of this ARTICLE 9 after Benefits have commenced hereunder shall cause
any such payments to be rescinded from the point in time when the conduct which
led to the failure to comply occurred. The Committee shall notify the
Participant in writing of any such rescission, and within 10 days after
receiving a notice of rescission from the Company, the Participant shall pay to
the Company in cash the amount of any payment that has been rescinded in
accordance with this ARTICLE 9.

     E. Termination for Cause

          Notwithstanding any provision in this Plan to the contrary, if the
Participant's employment with the Company is terminated for Cause, all of such
Participant's and his or her Beneficiary's rights to Benefits hereunder shall be
immediately forfeited. For purposes hereof, "Cause" shall mean (i) dishonesty
materially injurious to the Company or any of its businesses, operations, assets
or condition (an "Adverse Effect"); (ii) gross misconduct or willful neglect to
act which misconduct or neglect has an Adverse Effect; (iii) material breach of
the Participant's fiduciary obligations to the Company which has an Adverse
Effect; or (v) the conviction of the Participant as a felon. Notwithstanding the
foregoing, the Participant's employment shall not be terminated by the Company
for Cause under clauses (i), (ii) or (iii) above unless the Participant shall
have been informed as to the particulars of the basis for termination and
provided an opportunity to be heard by the Board of Directors or its designee,
with the assistance of counsel.

-6-

--------------------------------------------------------------------------------



ARTICLE 10

OVERPAYMENT OF BENEFITS

          If any overpayment of Benefits is made under the Plan, the amount of
the overpayment may be set off against further amounts payable to or on account
of the person who received the overpayment until the overpayment has been
recovered in full. The foregoing remedy is not intended to be exclusive.

ARTICLE 11

ALIENATION OF BENEFITS

          No Benefit payable under the Plan shall be subject to alienation,
sale, transfer, assignment, pledge, attachment, garnishment, lien, levy or like
encumbrance. No Benefit under the Plan shall in any manner be liable for or
subject to the debts or liabilities of any person entitled to Benefits under the
Plan.

ARTICLE 12

WITHHOLDING TAXES

          The Company shall be entitled to withhold such taxes and make such
reports to governmental authorities as it reasonably believes to be required by
law.

ARTICLE 13

DISTRIBUTIONS TO MINORS AND INCOMPETENTS

          If the Committee determines that any Participant or Beneficiary
receiving or entitled to receive Benefits under the Plan is incompetent to care
for his or her affairs, and in the absence of the appointment of a legal
guardian of the property of the incompetent, payments due under the Plan (unless
prior claim thereto has been made by a duly qualified guardian, committee or
other legal representative) may be made to the spouse, parent, brother or sister
or other person, including a hospital or other institution, deemed by the
Committee to have incurred or to be liable for expenses on behalf of such
incompetent.

          In the absence of the appointment of a legal guardian of the property
of a minor, any minor's share of Benefits under the Plan may be paid to such
adult or adults as in the opinion of the Committee have assumed the custody and
principal support of such minor.

          The Committee, however, in its sole discretion, may require that a
legal guardian for the property of any such incompetent or minor be appointed
before authorizing the payment of Benefits in such situations. Benefit payments
made under the Plan in accordance with determinations of the Committee pursuant
to this ARTICLE 13 shall be a complete discharge of any obligation arising under
the Plan with respect to such Benefit payments.

-7-

--------------------------------------------------------------------------------



ARTICLE 14

NO RIGHT TO EMPLOYMENT

          Nothing herein contained shall be deemed to give any employee the
right to be retained in the service of the Company or to interfere with the
right of the Company to discharge any employee at any time without regard to the
effect that such discharge may have upon the employee under the Plan.

ARTICLE 15

UNFUNDED PLAN

          The Plan shall be unfunded. The Company shall not be required to
segregate any assets to provide Benefits, nor shall the Plan be construed as
providing for such segregation nor shall the Company or the Committee be deemed
to be a trustee of any assets of the Plan. Any liability of the Company to any
Participant or Beneficiary with respect to Benefits shall be based solely upon
any contractual obligations created by the Plan. No such obligation of the
Company shall be deemed to be secured by any pledge or other encumbrance or any
property of the Company. Neither the Company nor the Committee shall be required
to give any security or bond for the performance of any obligation created by
the Plan.

          All payments provided for under the Plan shall be paid in cash from
the general funds of the Company; provided, however, that such payments shall be
reduced by the amount of any payments made to the Participant or his or her
Beneficiary from any trust or special or separate fund established by the
Company to assist it in making such payments. The Company may establish and
maintain a trust, the assets of which shall be subject to the claims of
creditors in the event of the Company's bankruptcy or insolvency, in order to
provide a source of funds to assist it in the meeting of its liabilities
hereunder.

ARTICLE 16

MISCELLANEOUS

     A. Construction

          Unless the contrary is plainly required by the context, wherever any
words are used herein in the masculine gender, they shall be construed as though
they were also used in the female gender, and vice versa, and wherever any words
are used herein in the singular form, they shall be construed as though they
were also used in the plural form, and vice versa.

     B. Severability

          If any provision of the Plan is held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

-8-

--------------------------------------------------------------------------------



     C. Titles and Headings Not to Control

          The titles to ARTICLES and the headings of Sections in the Plan are
placed herein for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

     D. Complete Statement of Plan

          This document is a complete statement of the Plan. The Plan may be
amended, modified or terminated only in writing and then only as provided
herein.

ARTICLE 17

SITUS OF PLAN; GOVERNING LAW

          The situs of the Plan shall be the State of New York. The Plan shall
be governed by ERISA, and to the extent not preempted by ERISA, the law of the
State of New York.

ARTICLE 18

ARBITRATION

          In the event of any dispute or difference between the Company and a
Participant with respect to the subject matter of this Plan and the enforcement
of rights hereunder, the Participant or the Company may, by notice to the other
party, require such dispute or difference to be submitted to binding
arbitration. The arbitrator or arbitrators shall be selected by agreement of the
parties or, if they cannot agree on an arbitrator or arbitrators within 30 days
after one party has notified the other party of the desire to have the question
settled by arbitration, then the arbitrator or arbitrators shall be selected by
the American Arbitration Association ("AAA") in New York, New York, upon the
application of the party requesting arbitration. The determination reached in
such arbitration shall be final and binding on both parties without any right of
appeal or further dispute. Execution of the determination by such arbitrator or
arbitrators may be sought in any court of competent jurisdiction. The arbitrator
or arbitrators shall not be bound by judicial formalities and may abstain from
following the strict rules of evidence. Unless otherwise agreed by the parties,
any such arbitration shall take place in New York, New York, and shall be
conducted in accordance with the rules of the AAA.

-9-

--------------------------------------------------------------------------------




    Exhibit A                          Participants        Annual Benefit 
Robert J. Higgins        $525,000  Edward Marshall        $135,000  James
Litwak        $165,000  John Sullivan        $ 75,000  Bruce Eisenberg        $
50,000 


-10-

 

--------------------------------------------------------------------------------



FIRST AMENDMENT TO THE
TRANS WORLD ENTERTAINMENT CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

          The Trans World Entertainment Corporation Supplemental Retirement Plan
(the "Plan") is hereby amended, effective as of June 6, 2001, as follows:

          Article 6 of the Plan is amended to read in its entirety as follows:

"ARTICLE 6

Vesting

Vesting

          A Participant's Benefits hereunder shall vest as follows, based on the
Participant's full years of continuous service with the Company:

Years of Service    Vested Percentage  5    25%  10    50%  15    75%  20   
100% 


          In addition, a Participant's Benefits shall become vested in full (i)
upon reaching the age of 65 after 15 years of service (ii) upon the death of the
Participant prior to his or her termination of employment with the Company (iii)
upon a Change in Control of the Company prior to his or her termination of
employment with the Company. Any unvested portion of the Participant's Benefits
shall be forfeited upon termination (other than by reason of his or her death)
of the Participant's employment with the Company."

          Paragraph A of Article 7 of the Plan is amended to read in its
entirety as follows:

          "A. Normal Retirement Benefit

-11-

 

--------------------------------------------------------------------------------



          The Normal Retirement Benefit for each Participant shall be equal to
50% of the average of the Participant's base salary plus annual bonus (in each
case, whether or not deferred) for the 5 years (or such lesser number of years
in which the Participant has been employed by the Company) immediately preceding
retirement, to the extent vested in accordance with Article 6 above; provided,
however, that the Normal Retirement Benefit for Robert J. Higgins shall not be
less than $525,000. Such annual Normal Retirement Benefit shall be payable in
equal monthly installments for a period of 20 years, beginning on the later of
(i) the first business day of the month following the Participant's attainment
of Normal Retirement Age, or (ii) the first business day of the month following
the Participant's termination of employment with the Company."

          Exhibit A to the Plan is amended to read in its entirety as attached
hereto.

-12-

--------------------------------------------------------------------------------



Exhibit A

Participants

Robert J. Higgins
John Sullivan
Bruce Eisenberg
Matt Mataraso
Mitch Davis

-13-

--------------------------------------------------------------------------------



SECOND AMENDMENT TO THE
TRANS WORLD ENTERTAINMENT CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

          The Trans World Entertainment Corporation Supplemental Retirement Plan
(the "Plan") is hereby amended, as follows:

          Article 6 of the Plan is amended to read in its entirety as follows:

"ARTICLE 6

Vesting

Vesting

          A Participant's Benefits hereunder shall vest as follows, based on the
Participant's full years of continuous service with the Company:

Years of Service    Vested Percentage  10    35%  20    75%  Retirement at Age
65 after 20 years      of service    100% 


          In addition, a Participant's Benefits shall become vested in full upon
a Change in Control of the Company prior to his or her termination of employment
with the Company. Any unvested portion of the Participant's Benefits shall be
forfeited upon termination (other than by reason of his or her death) of the
Participant's employment with the Company."

          Paragraph A of Article 7 of the Plan is amended to read in its
entirety as follows:

          "A. Normal Retirement Benefit

          The Normal Retirement Benefit for each Participant shall be equal to
50% of the average of the participant’s base compensation for the five years
prior to retirement (“base benefit”) plus the average of the three largest bonus
payments for the last five years prior to

-14-

--------------------------------------------------------------------------------



retirement (“bonus benefit”), to the extent vested. Such annual Normal
Retirement Benefit shall be payable in equal monthly installments for a period
of 20 years, beginning on either (i) the first business day of the month
following the Participant's attainment of Normal Retirement Age (65), or (ii)
the first business day of the seventh month following the Participant's
termination of employment with the Company if such date is after the age of 65.
To receive the bonus benefit a participant must be employed until Normal
Retirement Age.

          Article 8 of the Plan is amended to read in its entirety as follows:

Pre-Retirement Death Benefits

          In the event a Participant dies prior to termination of his or her
employment with the Company, the Participant's Beneficiary shall be entitled to
a Pre-Retirement Survivor Benefit payable in equal monthly installments for a
period of 20 years beginning on the first business day of the month following
the Participant's death equal to the Participant's Normal Retirement Benefit
including the bonus benefit, to the extent vested.

Post-Termination Death Benefits

          In the event a Participant dies after termination of his or her
employment with the Company but prior to the commencement of Benefit payments
hereunder, the Participant's Beneficiary shall be entitled to a Post-Termination
Survivor Benefit payable in equal monthly installments for a period of 20 years
beginning on the first business day of the month following the Participant's
death equal to the Participant's vested Normal Retirement Benefit.

          In the event a Participant dies after termination of his or her
employment with the Company and after commencement of Benefit payments
hereunder, the Participant's Beneficiary shall be entitled to receive any
remaining Benefits of the Participant in the same amounts and at the same times
as would have been paid to the Participant if he or she had survived.

          In the event a Participant's Beneficiary dies after commencement of
Benefit payments to such Beneficiary hereunder, the Beneficiary's estate shall
be entitled to receive any remaining Benefits of the Participant in the same
amounts and at the same times as would have been paid to the Participant if he
or she had survived.

          Exhibit A to the Plan is amended to read in its entirety as attached
hereto.

-15-

--------------------------------------------------------------------------------



Exhibit A

Participants

Robert J. Higgins
John Sullivan
Bruce Eisenberg
Matt Mataraso
Mitch Davis

-16-

--------------------------------------------------------------------------------



THIRD AMENDMENT TO THE
TRANS WORLD ENTERTAINMENT CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

          The Trans World Entertainment Corporation Supplemental Retirement Plan
(the “Plan”) is hereby amended as follows, effective December 1, 2008:

          The second sentence of Paragraph A of Article 7 of the Plan is amended
to read in its entirety as follows:

“Such annual Normal Retirement Benefit shall be payable in equal monthly
installments for a period of 20 years, beginning, subject to Article 19 below,
on the later of (i) the first business day of the month following the
Participant’s attainment of Normal Retirement Age (65), or (ii) the first
business day of the month following the Participant’s termination of employment
with the Company.”

          Paragraph B of Article 7 of the Plan is deleted and such paragraph is
amended to read in its entirety as follows: “[intentionally omitted].”

          The last sentence of Paragraph C of Article 7 of the Plan is amended
to read in its entirety as follows:

“Such benefits shall commence, subject to Article 19 below, on the first
business day of the month following the Participant’s attainment of Normal
Retirement Age.”

          New Article 19 is added to the Plan to read in its entirety as
follows:

“ARTICLE 19

SECTION 409A

          “It is intended that this Plan will comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any regulations and
guidelines promulgated thereunder (collectively, “Section 409A”), to the extent
the Plan is subject thereto, and the Plan shall be interpreted on a basis
consistent with such intent. Notwithstanding any provision to the contrary in
this Plan, if a Participant is deemed on the date of his or her “separation from
service” (within the meaning of Treas. Reg. Section 1.409A -1(h)) with the
Company to be a “specified employee” (within the meaning of Treas. Reg. Section
1.409A -1(i)), then with regard to any payment or benefit that is considered
deferred compensation under Section 409A payable on account of a “separation
from service” that is required to be delayed pursuant to Section 409A(a)(2)(B)
of the Code (after taking into account any applicable exceptions to such
requirement), such payment or benefit shall be made or provided on the date that
is the earlier of (i) the expiration of the six (6)-month period measured from
the date of the Participant’s “separation from service,” or (ii) the date of the
Participant’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Article 19 (whether
they would have otherwise

-17-

--------------------------------------------------------------------------------



been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Participant in a lump sum and any remaining
payments and benefits due under this Plan shall be paid or provided in
accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of this Plan to the contrary, for purposes of any
provision of this Plan providing for the payment of any amounts or benefits upon
or following a termination of employment, references to a Participant’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to the Participant’s “separation from service” (within the
meaning of Treas. Reg. Section 1.409A -1(h)) with the Company. Whenever payments
under this Plan are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Section 409A.”

-18-

--------------------------------------------------------------------------------